DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Llewellyn of U.S. Patent No. 10,826,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader removing several limitations from patented claim 1, such as straight flat face side walls.  However, the elimination of an element has been held obvious where such an element may no longer be required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
. 	In claim 14 the structure of an end wall and something that is described as “open-ended” cannot be determined.  Such a term is subjective and dependent upon individual interpretation as to what can be described as such. 
 	Claim 16 is indefinite in that the lowermost portion of the sole is relative and dependent upon the position of the club head.  As such, the scope of the claim will vary depeneding on the perspective of the club head. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 6, 8, 10, 11, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633.
As to claims 1, 6, 10, 11, 13, 19 and 20, Fossum shows a golf club head comprising a body defining an interior cavity in fig. 4 and including a ball-striking face 1610, a crown, a hosel, a sole 1200 with a wave slot 2500 comprising a first sidewall running from 2501, a second sidewall at an approximate same height to the first side wall running from 2520, and at least two rounded waves 2503, 2504 disposed between the first sidewall and the second sidewall, wherein each wave comprises a peak portion at 2508 and 2509 and a valley portion at 2503 and 2504.  From fig. 4 the lowermost portion the valley portion of each wave is disposed at a height that appears equal, but unknown as the drawings are not to scale.  As such one cannot determine if the height is above the lowermost portion of the sole as called for by the claim.  However, such a variable is shown at 2570 to be a results effective variable to control the wave structure such that it compresses in the desired way (col. , ln. 35).  With respect to this variable, applicant discloses that increasing the slot height improves performance by raising the COG [0005].  Fossum too recognizes the wave height impact on the position of the COG at col. 7, ln. 28.
In  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  Here Fossum shows that the height of the wave above the sole will effect club performance.  Applicant’s disclosure that the COG is moved upward is not any discovery, but an observation inherent when any mass is moved within a club head.  As such, to have made the height of Fossum’s 2570 smaller such that the valley of each wave was above the sole would have been obvious in order to adjust the performance of the wave structure and location of the COG of the club as desired. 
The triangular wave of claim 8 is considered shown at (col. 4, ln. 45). 
Claim 2 calls for a first distance between the first and second sidewalls 4720 is greater than a second distance between the ball-striking face and the first sidewall 4710.  Such is shown at col. 5, ln. 31 and ln. 40. 
Claim 3, is considered shown at fig. 4 wherein the wave slot 2555 is shown to have a substantially consistent wall thickness that is equal to the sole 1255 (col. 6, ln. 27)  as called for in claim 4.   
Since no positive structure to be able to determine what constitutes and end wall is recited in claim 14 or what structure is meant or implied by the term open-ended. The structure shown by Fossum in fig. 3 lacking any wall covering the recess portion in the heel and toe renders it capable of being described as open ended meeting the limitations of the claim. 

  	Claims 5, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 in view of Burrows D482,420.
With respect to claim 5, Fossum teaches that, “each dimension influences the wave structure performance in a unique way” (col. 7, ln. 14) and that the shape of such can even be square (col. 4, ln. 45).  But he fails to specifically discuss any relative height differences between the waves.  From Burrows it is taught to design square shaped waves such that a first peak is greater than a second. 
At [0037] of applicant’s specification applicant states that such a relationship additionally shifts the COG forward.  Such here again is not any discovery, but a result that would flow naturally from the design. As such, one looking to push the COG forward in the design of his club would have surely considered the design relationships of Burrows to adjust such dimensions in order to adjust the performance of the club head as desired. 
The design features of claim 7, 9 and 18 and having the height of the first sidewall greater than the second and amplitude of a triangular shape diminishing is an inherent feature of designing a height of a second wave less than the first.  
As to claim 17 Burrows teaches applying 3 waves. 

Claims 12, 15, 16 and in the alternative claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 in view of de al Cruz 8,834,289.

As to claims 12 and 15, a damper is recited without any further structural limitations. At [0047} such just appears to be a mass of some material. There does not appear to be any additional elements attached to the wave of Fossum.  However, from de la Cruz it is taught to place a cover 144 over such slots in order to provide additional mass (col. , ln. 27).  As such, to have added such a damper to the waves of Fossum would have been obvious in order to adjust the mass of the club head as desired.  A dampening effect of the cover is a result which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While claim 14 is rejected above, it is presumed the claim is directed at structure similar to appicant’s fig. 8 where the waves are visible and open to the side skirts of the club head.  De la Cruz teaches a shaped channel having such open to the side view of the club head. To have extended the waves of Fossum to the toe and heel regions would have been obvious to modify the flex of the face in those regions of the club head.  
Claim 16 is considered taught by fig. 13 of de la Cruz with 132 being the lowermost portion of the sole and 144 upward in position from it. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711